IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1886
                               Filed August 1, 2018


IN THE MATTER OF D.B.,
Alleged to be Seriously Mentally Impaired,

D.B.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Des Moines County, John G. Linn,

Judge.



        D.B. appeals from the district court’s order finding him to be seriously

mentally impaired. AFFIRMED.



        Trent A. Henkelvig of Henkelvig Law, Danville, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer, Assistant

Attorney General, for appellee State.



        Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       D.B. appeals an involuntary civil commitment order. He contends the State

failed to prove he was “seriously mentally impaired.”

       Iowa Code section 229.1(20) (2017) sets forth the following definition of

“seriously mentally impaired”:

               (20) “Seriously mentally impaired” or “serious mental
       impairment” describes the condition of a person with mental illness
       and because of that illness lacks sufficient judgment to make
       responsible decisions with respect to the person’s hospitalization or
       treatment, and who because of that illness meets any of the following
       criteria:
               a. Is likely to physically injure the person’s self or others if
       allowed to remain at liberty without treatment.
               b. Is likely to inflict serious emotional injury on members of the
       person’s family or others who lack reasonable opportunity to avoid
       contact with the person with mental illness if the person with mental
       illness is allowed to remain at liberty without treatment.
               c. Is unable to satisfy the person’s needs for nourishment,
       clothing, essential medical care, or shelter so that it is likely that the
       person will suffer physical injury, physical debilitation, or death.

Iowa Code § 229.1(20).1        D.B. concedes he has “a long history of paranoid

delusions” and a diagnosis of schizophrenia. He also concedes he “was not taking

his medication as prescribed.” He argues the State failed to prove a likelihood he

would “physically injure” himself “or others if allowed to remain at liberty without




1Recently enacted legislation that went into effect July 1, 2018 amends Iowa Code section
229.1(20) by adding a new paragraph (d). The new paragraph states:
               d. Has a history of lack of compliance with treatment and any of the
       following apply:
               (1) Lack of compliance has been a significant factor in the need for
       emergency hospitalization.
               (2) Lack of compliance has resulted in one or more acts of serious
       physical injury to the person’s self or others or an attempt to physically
       injure the person’s self or others.
2018 Iowa Acts ch 1056, § 7.
                                           3


treatment.” In his view, “the record does not clearly” establish this dangerousness

element.

       “The danger the person[s] pose[] to [themselves] or others must be

evidenced by a ‘recent overt act, attempt or threat.’” In re J.P., 574 N.W.2d 340,

344 (Iowa 1998) (quoting In re Mohr, 383 N.W.2d 539, 542 (Iowa 1986)). “In the

context of civil commitment . . . an ‘overt act’ connotes past aggressive behavior

or threats by the respondent manifesting the probable commission of a dangerous

act upon himself or others that is likely to result in physical injury.” In re Foster,

426 N.W.2d 374, 378 (Iowa 1988).

       Our review is for errors of law. In re B.B., 826 N.W.2d 425, 428 (Iowa 2013).

The district court’s finding of a serious mental impairment binds us if supported by

substantial evidence. J.P., 574 N.W.2d at 342. “Evidence is substantial if a

reasonable trier of fact could conclude the findings were established by clear and

convincing evidence.” Id.

       The district court found: “[D.B.] is likely to physically injure himself or others

or likely to inflict severe emotional injury on those unable to avoid contact with

[him].” The court’s finding is supported by substantial evidence. D.B. has a history

of assaultive or threatening conduct. See In re D.B., No. 14-1512, 2015 WL
6087612, at *3 (Iowa Ct. App. Oct. 14, 2015) (citing evidence D.B. struck his

mother and threatened his doctors); In re D.B., No. 11-1836, 2013 WL 2145767,

at *1 (Iowa Ct. App. May 15, 2013) (noting “paranoid and threatening” behavior).

The record in this case evinces the same type of conduct.
                                         4


       A registered nurse filed an application alleging a serious mental impairment.

The application asserted D.B. “has been calling our mental health facility &

pharmacy several times a day & through the night in a threatening man[ner],

demanding Lorazepam & expressing paranoid delusions that neighbors are after

him.” The application also included an assertion that D.B. “was reported to have

been shooting a BB gun at [passers-by] out of his home windows.” The application

further stated “[m]other reports him being physically violent with her, grabbing her

& leaving bruises.” An accompanying statement from a physician reiterated,

       Per [D.B.’s] guardian, with whom he lives, he is shooting his BB gun
       out of the window. He has been physically violent with her when she
       has encouraged him to get treatment. He has severe paranoid
       delusions and believes that there is a conspiracy against him with
       the police and a local church. This has lately caused run-ins with the
       police and even the mail carrier at his home. Mom does not feel safe
       to have him in the home currently.

The physician opined D.B.’s condition had “deteriorated” and he was “now a

danger to others, and indirectly himself through actions driven by his psychosis.”

       After the application was filed, a physician evaluated D.B. and filed a report

stating “[D.B.] was physically violent towards [his] mother.” At the commitment

hearing, the physician was asked if D.B. was “going to be a danger to himself or

others.” He answered:

                Yes . . . . If you look at what happened before he came to the
       hospital, he was threatening his mother . . . he was shooting a BB
       gun out of his window, so [D.B.’s] kind of making this kind of gesture
       . . . to harm other people.

       D.B. was removed from the hearing for repeated verbal outbursts and

disruptions. He returned to testify in what the district court characterized as a

“rambling” fashion. He called out his mother as “cowardly” and suggested the
                                          5


physician who supported the application together with the prosecutor and judge

were in collusion.

       We conclude the district court did not err in finding D.B. had a serious mental

impairment. We affirm the civil commitment order.

       AFFIRMED.